       Case 1:19-cr-00227-JLS-MJR Document 97 Filed 03/04/21 Page 1 of 2



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________________

UNITED STATES OF AMERICA                                             19-CR-227-JLS-MJR
                                                                     SIXTH AMENDED
       -v-                                                           SCHEDULING ORDER

JOSEPH BONGIOVANNI and
PETER GERACE, JR.,

                  Defendants.
____________________________________________



       1.      All discovery shall be completed by 4/5/2021.


       2.      All pretrial motions, both dispositive and non-dispositive, including all supporting
papers and memoranda of law in support thereof, shall be filed by 7/7/2021.         Any motion to
suppress statements or physical evidence must initially be accompanied by an appropriate
affidavit (or declaration) from an individual with personal knowledge, failing such the Court will
normally recommend that the motion be denied without an evidentiary hearing. See United
States v. Marshall, 2012 WL 5511645, *2 (W.D.N.Y.), adopted 2012 WL 5948782 (W.D.N.Y.
2012); United States v. Longo, 70 F.Supp.2d 225, 248 (W.D.N.Y. 1999). All motions seeking
severance are to be separately filed with the Hon. John L. Sinatra, Jr.

       3.      All responses to pretrial motions, including all supporting papers and memoranda
of law in support thereof, filed in accordance with the preceding paragraph shall be filed by
8/9/2021.

       4.      Defendants’ reply including identification of the areas of dispute that remain
following the government’s response, shall be filed by 8/23/2021.

       5.      Oral argument on any pretrial motions shall be heard on 9/14/2021 at 10:30 a.m.
If necessary, an evidentiary hearing will be scheduled for a later date.

       6.      If no motions are filed on or before 7/7/2021, the government shall immediately
file a motion requesting a trial before Judge Sinatra.
       Case 1:19-cr-00227-JLS-MJR Document 97 Filed 03/04/21 Page 2 of 2



       As of this date, no time will have elapsed from the Speedy Trial Act Calendar. For the
reasons stated on the record, I find that the government’s and the public’s interest in a speedy
trial is outweighed by the defendants’ interest in having effective assistance of counsel by
allowing sufficient time to review voluminous discovery and frame appropriate motions, as well
as the public’s interest in possible early resolution of the case through plea dispositions.
Therefore, the time period from today until 7/7/2021 is excluded under 18 U.S.C.
§§3161(h)(7)(A) and 3161(h)(7)(B)(iv).


       If pretrial motions are filed on or before 7/7/2021, the period of time from the filing of said
motions through 9/14/2021 will be excluded pursuant to 18 U.S.C. §3161(h)(1)(D).


       Defendants have consented to these time exclusions.


       Any requests for extension of the above dates must be in strict compliance with Local
Rule 12(g), which requires written application prior to the due date, made to the undersigned.
Such application shall be made only after conferring with all other parties and shall include a
suggested rescheduled date, agreeable to all parties. As a general rule, no request for an
extension will be granted unless extraordinary circumstances are present.


       Failure by any party to raise defenses or objections, or to make requests which must be
made prior to trial or at the time set forth in this scheduling order or prior to any extension made
by the court shall constitute a waiver thereof.

       SO ORDERED.
DATED:         March 4, 2021
               Buffalo, New York

                                                  /s/ Michael J. Roemer
                                                  MICHAEL J. ROEMER
                                                  United States Magistrate Judge




                                                   -2-
